Opinion filed January 24, 2008 











 








 




Opinion filed January 24,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                       Nos. 11-07-00362-CR & 11-07-00363-CR
                                                    __________
 
                                      EDDIE LEE GOMEZ, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                        On
Appeals from the 42nd District Court
 
                                                          Taylor
County, Texas
 
                                      Trial
Court Cause Nos. 22742-A & 22739-A
 

 
                                                                   O
P I N I O N
Eddie
Lee Gomez has filed in this court motions to dismiss these appeals.  Each
motion is signed by both counsel and appellant.  The motions are granted, and
the appeals are dismissed.
 
 
January 24, 2008                                                                      PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.